Title: From James Madison to Thomas Jefferson, 15 September 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 15. 1802
I have duly recd. yours of the 13th. I had been apprised of the application by the Mayor of N Y. for a guard. Considering as you do, that the federal Govt. have only an incidental connection with the case of the French Negroes, I have waited for more particular information concerning them, before writing to Pichon, who I learnt from Mr. Brent, and also from himself, was exerting himself to get them away. His plan was to ship them to France, but he was at a loss for the means. I had my fears that if prematurely pressed on the subject, it might lead to applications for aid. The mail of tomorrow, I hope will bring me from Mr. Brent an answer to some enquiries which will assist in framing a proper letter to him.
I am sorry to learn that Col. Monroe is so soon to leave Albemarle with his family. I had assured myself that I should see him on our visit to his neighbourhood, as your letter intimated that he would not leave it till tuesday next. We propose to be with you, accompanied by Dr. Thornton his lady & her mother, on saturday evening, and still hope, that the oppy. may not be lost. It will add to the satisfaction, to find Bishop Madison as well as Mr. Short at Monticello. I shall direct a commission to be made out for Mr. Cary to take the place of Mr. Reynolds. Yours as ever
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 16 Sept.



   
   See Brent to JM, 7 Sept. 1802. Pichon’s letter has not been found.


